Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkuma (US 11,034,248) in view of Ogushi et al. (US PG Pub 2014/0326524).

 [Claim 11] Regarding claim 11, Ohkuma discloses a vehicle, comprising: a body (FIG 1); a high-voltage accumulator (20) which is attached to the body by way of fastening elements (See annotated FIG 2); and at least one central connector (See annotated FIG 2) which differs from the fastening elements (See annotated FIG 2) for supporting the body (See annotated FIG 2), is configured on the high-voltage accumulator (See annotated FIG 2).
-However, It fails to disclose wherein the central connector is a rubber mount having a vibration-absorbing rubber element which extends between the body and the high-voltage accumulator.
-Nevertheless, Ogushi discloses in paragraph [0087] a seal that is placed between the vehicle floor and the battery to seal the service access opening in the floor. 
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Ohkuma to have a sealing barrier where the seal is vibration-absorbing between the body and battery as taught by Ogushi in order to prevent water and debris intrusion therebetween and inherently absorb shock by the body and battery having the barrier therebetween. Regarding the material rubber, seals are conventional in the art and made of rubber, cork and other materials having elastomeric qualities each selectable from a known group.

    PNG
    media_image1.png
    846
    729
    media_image1.png
    Greyscale


[Claim 12] Regarding claim 12, Ohkuma/Ogushi disclose the vehicle according to claim 11, wherein the central connector is disposed on a largest external face of the high-voltage accumulator (See annotated FIG 2).
[Claim 13] Regarding claim 13, Ohkuma/Ogushi disclose the vehicle according to claim 11, wherein the central connector is disposed centrally on a largest external face of the high- voltage accumulator (See annotated FIG 2).
 [Claim 21] Regarding claim 21, Ohkuma/Ogushi disclose the vehicle according to claim 11.
- However, they fail to disclose wherein a dimension of the rubber mount along a vertical axis of the vehicle is at most 50.0 millimeters. 
-Regarding size and changes in size, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). Here, the battery to floor barrier is selected from a known group based on material and size and doing so is a matter of design choice and would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide water resistance and eliminate vibration produced between the floor and battery.
 [Claim 22] Regarding claim 22, Ohkuma/Ogushi disclose the vehicle according to claim 11.
 -However, they fail to disclose wherein a dimension of the rubber mount along a vertical axis of the vehicle is at most 28.5 millimeters.
-Regarding size and changes in size, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). Here, the battery to floor barrier is selected from a known group based on material and size and doing so is a matter of design choice and would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide water resistance and eliminate vibration produced between the floor and battery.
[Claim 23] Regarding claim 23, Ohkuma/Ogushi disclose the vehicle according to claim 11.
-However, they fail to disclose wherein a dimension of the rubber mount along a vertical axis of the vehicle is at most 21.5 millimeters.
-Regarding size and changes in size, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). Here, the battery to floor barrier is selected from a known group based on material and size and doing so is a matter of design choice and would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide water resistance and eliminate vibration produced between the floor and battery.
[Claim 24] Regarding claim 24, Ohkuma/Ogushi disclose the vehicle according to claim 11.
 -However, they fail to disclose wherein a dimension of the rubber mount in a plane perpendicular to a vertical axis of the vehicle is at most 120 millimeters.
-Regarding size and changes in size, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). Here, the battery to floor barrier is selected from a known group based on material and size and doing so is a matter of design choice and would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide water resistance and eliminate vibration produced between the floor and battery.
[Claim 25] Regarding claim 25, Ohkuma/Ogushi disclose the vehicle according to claim 11.
 -However, they fail to disclose wherein a dimension of the rubber mount in a plane perpendicular to a vertical axis of the vehicle is at most 50 millimeters.
-Regarding size and changes in size, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). Here, the battery to floor barrier is selected from a known group based on material and size and doing so is a matter of design choice and would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide water resistance and eliminate vibration produced between the floor and battery.
[Claim 26] Regarding claim 26, Ohkuma/Ogushi disclose the vehicle according to claim 11. 
-However, they fail to disclose wherein a dimension of the rubber mount in a plane perpendicular to a vertical axis of the vehicle is at most 40 millimeters. 
-Regarding size and changes in size, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). Here, the battery to floor barrier is selected from a known group based on material and size and doing so is a matter of design choice and would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide water resistance and eliminate vibration produced between the floor and battery.

Allowable Subject Matter
1.	Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614